Citation Nr: 0818123	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-21 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than April 8, 2004, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to June 
1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision from 
the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD, effective April 8, 2004.  The veteran timely appealed 
for an earlier effective date for the grant of the 
disability. 


FINDINGS OF FACT

1.  On April 8, 2004, the veteran essentially requested 
service connection for PTSD, and was granted service 
connection for the condition effective that date.

2.  There is no communication from the veteran or his 
representative before April 8, 2004, that constitutes an 
informal claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 8, 
2004, for PTSD have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and that (4) VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004). 

In this case, no VCAA notice is necessary because, as is more 
thoroughly explained below, the outcome of this earlier 
effective date claim depends exclusively on documents which 
are already contained in the veteran's VA claims folder.  An 
appellant claiming entitlement to an earlier effective date 
is not prejudiced by failure to provide notice of the laws 
and regulations governing effective dates, if, based on the 
facts of the case, entitlement to an earlier effective date 
is not shown as a matter of law.  See Nelson v. Principi, 18 
Vet. App. 407, 410 (2004).  No additional development could 
alter the evidentiary or procedural posture of this case.  As 
will be discussed below, as a matter of law, the veteran is 
not entitled to an earlier effective date of 1986, or any 
date earlier than April 8, 2004.  In the absence of potential 
additional evidence, no notice is necessary.  See DelaCruz v. 
Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the claimant).  

Furthermore, general due process concerns have been satisfied 
in connection with this appeal.  See 38 C.F.R. § 3.103.  The 
appellant engaged the services of a representative; was 
provided with ample opportunity to submit evidence and 
argument in support of the claim; and was given the 
opportunity to present testimony regarding his claim.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

II.  Analysis

On April 8, 2004, the veteran requested service connection 
for PTSD, and was granted service connection for the 
condition effective that date.  He contends that he is 
entitled to service connection for PTSD, effective from 1986.  
At that time, he contends that a VA physician inaccurately 
diagnosed various psychiatric disorders instead of PTSD; 
refused to assist him in filing a VA claim for PTSD; and told 
him to go to Catholic Charities for counseling and a job.  
The veteran stated that the physician's reason for not 
diagnosing PTSD, and assisting him in filing a claim, was 
that "Navy personnel do not get PTSD."  

The effective date of an award of disability compensation for 
a grant of entitlement to service connection, shall be the 
day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
of separation from service; otherwise, the effective date 
shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2).

There is of record no communication from the veteran before 
April 8, 2004, which could serve as a claim.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must 
look at all communications that can be interpreted as a 
claim, formal, or informal, for VA benefits).  The veteran 
does not contend otherwise.  

The regulatory criteria and legal precedent governing the 
assignment of effective dates of service connection are clear 
and specific, and the Board is bound by these criteria.  38 
U.S.C.A. § 7104(c).  The putative failure of a VA physician 
to properly diagnose a condition and assist a veteran in 
obtaining benefits cannot enable a veteran to obtain an 
earlier effective date for the grant of service connection.  
As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Where the law, rather than the 
facts, is dispositive, the benefit of the doubt provisions as 
set forth in 38 U.S.C.A. § 5107(b) are not for application.


ORDER

Entitlement to an effective date earlier than April 8, 2004, 
for service connection for PTSD is denied.

___________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


